Case 1:20-cr-O0086-KMW Document 57 Filed 04/19/21 Page 1 of 1
Case 1:20-cr-O0086-KMW Document 56 Filed 04/15/ go—-st4
USDC SDNY
DOCUMENT

ELECTRONICALLY FILED

DOC #:_
priep:_4//4Ja\

888 GRAND CONCOURSE, SUITE 1H
BRONX, NEW YORK 10451

(718) 293-4900 * FAX (718) 618-0140
www.klugerlawfirm.com

   
 
 

MATTHEW J. KLUGER
ATTORNEY AT LAW

 

April 15, 2021

By ECF
The Honorable Kimba M. Wood

United States District Court

Southern District of New York
500 Pearl Street MEMO ENDORSED

New York, NY 100075

Re: United States v. Joseph Asan
20 Cr. 86 (KMW)

Dear Judge Wood:

On December 23, 2020, Mr. Asan appeared before the Honorable Barbara C. Moses
and pled guilty to Count One of the above-referenced Indictment charging him with
conspiring with others to commit bank and wire fraud. Sentencing is scheduled for April
21, 2021 at 11:00 a.m. For reasons primarily related to the ongoing COVID-19 pandemic,
the defense writes now to respectfully request that sentencing be adjourned for 45-days.

Given the current health crisis and defense counsel’s workload, it has been
uniquely difficult to meaningfully consult with Mr. Asan (who resides in Florida), locate
and gather critical sentencing information for the Court, and have adequate time to
effectively prepare for sentence. It is for these reasons that I respectfully request
additional time to prepare for Mr. Asan’s sentencing.

A.U.S.A. Sagar Ravi consents to this adjournment request on behalf of the
government.

Thank you.
entencrng 1S ad, Ducae al paul

BS, DOAN, at /|].0da.m: De fendants
SUBMISSION TS dueby Sung ay. /s/| Matthew J. Kluger
ere - Matthew J. Kluger, Esq.

6b ovanment Su bmissim is Aue by

ce: AUSA Sagar K. Ravi July t. SO ORDERED: N.Y., N.Y. 4| IF lay

It vn. Wry
KIMBA M. WOOD
U.S.D.J.

Respectfully,
